Exhibit 10.1

 

ROUSE PROPERTIES, INC.
RETENTION PLAN

 

Rouse Properties, Inc. (the “Company”) hereby adopts this Retention Plan (the
“Plan”) effective as of January 29, 2016.

 

1.                                      PURPOSE.

 

(a)           The Plan is intended to (i) ensure that the Company will have the
continued dedication and objectivity of selected senior executives
notwithstanding the possibility that a merger, business combination or other
similar agreement (a “Merger Agreement”) will be executed by the Company, and
(ii) provide such selected senior executives with enhanced financial security
and encouragement to remain with the Company notwithstanding the possibility or
occurrence of the execution of a Merger Agreement.

 

(b)           The retention benefits provided under the Plan shall be a dollar
amount, based on a percentage of Salary and Target Bonus (each as defined
below), specified with respect to each Senior Executive (as defined below) in
Appendix A-1 or Appendix A-2, as applicable, and in each such Senior Executive’s
Participation Agreement.

 

2.                                      DEFINITIONS.

 

“Acquiring Entity” means the entity that acquires all or substantially all of
the Company’s business and/or assets pursuant to a Merger Agreement.

 

“Administrator” means the Committee or its designee.

 

“Affiliate” with respect to the Company means any corporation or any other
entity (including, but not limited to, partnerships and joint ventures)
controlling, controlled by, or under common control with the Company, whether
now or hereafter existing.

 

“Brookfield Offer” means the unsolicited acquisition proposal dated January 16,
2016 (as it may be amended) from Brookfield Asset Management Inc., on behalf of
a real estate fund managed by Brookfield, to acquire all the outstanding shares
of the Company’s common stock, other than those shares currently held by
Brookfield Property Partners and its affiliates.

 

“Cause” means:

 

(i)            The Senior Executive’s willful and continued material failure to
perform the reasonable duties and responsibilities of his or her position after
the Company has provided the Senior Executive with a written demand for
performance that describes the basis for the Company’s belief that the Senior
Executive has not substantially performed his or her duties and the Senior
Executive’s failure to perform the reasonable duties and responsibilities of his
or her position within 30 days after such written demand; provided, that in the
case of a repeat occurrence of any such failure to perform described in this
subsection (i) for which the Company previously provided the Senior Executive an
opportunity to cure, the notice and cure period specified herein shall not
apply;

 

(ii)           Any material act of personal dishonesty taken by the Senior
Executive in connection with his or her responsibilities as an employee of the
Company or any Affiliate whether or not intended to result in his or her
substantial personal enrichment;

 

--------------------------------------------------------------------------------


 

(iii)          The Senior Executive’s conviction of, or plea of nolo contendere
to, a felony that the Committee reasonably believes has had or will have a
material detrimental effect on the reputation or business of the Company or any
Affiliate;

 

(iv)          The Senior Executive’s breach of any fiduciary duty owed by such
Senior Executive to the Company or any Affiliate that has a material detrimental
effect on the reputation or business of the Company or any Affiliate; or

 

(v)           The Senior Executive being found liable in any Securities and
Exchange Commission or other civil or criminal securities law action or the
entering of any cease and desist order with respect to such action against the
Senior Executive (regardless of whether or not the Senior Executive admits or
denies liability).

 

“CEO” has the meaning set forth in Section 11 hereof.

 

“CEO Employment Agreement” has the meaning set forth in Section 11 hereof.

 

“Closing” will have the same definition as such term is defined in a Merger
Agreement or, if not so defined therein, means the consummation of the
transactions specified in a Merger Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Special Committee of the Board of Directors of the Company
established to, among other things, consider and respond to the Brookfield
Offer.

 

“Disability” means (i) a Senior Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months or (ii) the Senior Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.

 

“First Installment” has the meaning set forth in Section 6 hereof.

 

“Good Reason” means the occurrence of one or more of the following events,
without the Senior Executive’s written consent, about which the Senior Executive
has provided the Company with a notice within 60 days after the initial
occurrence of such event, and upon the notice of which the Company has not
remedied the situation within 30 days:

 

(i)            a material reduction in the amount of the Senior Executive’s
Salary;

 

(ii)           a material reduction in the Senior Executive’s Target Bonus;

 

(iii)          a change in the Senior Executive’s principal work location
resulting in a new one-way commute that is more than 25 miles greater than the
Senior Executive’s one-way commute prior to the change in the Senior Executive’s
principal work location, regardless of whether the Senior Executive receives an
offer of relocation benefits; or

 

(iv)          a material reduction or material alteration in the Senior
Executive’s authority, duties and/or responsibilities as compared to the Senior
Executive’s authority, duties and/or responsibilities in

 

2

--------------------------------------------------------------------------------


 

effect immediately prior to the Closing, other than where the Senior Executive
remains in a position with the Company or an Acquiring Entity or any of its
Affiliates following the Closing that is substantially equivalent in authority,
duties and responsibilities with such Senior Executive’s position prior to the
Closing, solely as such authority, duties and responsibilities relate to the
business of the Company.

 

“Participation Agreement” means the individual agreement acknowledged and agreed
to by each Senior Executive (in substantially the form attached as Appendix B
hereto) that identifies the potential Retention Bonus payable under the Plan to
such Senior Executive.

 

“Payment Date” means the date on which a payment of 50% of an Senior Executive’s
Retention Bonus is scheduled to be made in accordance with Section 6 hereof.

 

“Process Termination” has the meaning set forth in Section 6 hereof.

 

“Retention Bonus” has the meaning set forth in Section 5 hereof.

 

“Salary” means with respect to any Senior Executive, that Senior Executive’s
annual base salary as in effect for 2015.

 

“Second Installment” has the meaning set forth in Section 6 hereof.

 

“Section 409A” means Section 409A of the Code and the final regulations and any
guidance promulgated thereunder.

 

“Senior Executive” means a senior executive of the Company who has been selected
by the Committee to participate in the Plan and listed on Appendix A-1 or
Appendix A-2, as applicable, and who has entered into a Participation Agreement
with the Company.

 

“Target Bonus” means with respect to any Senior Executive, that Senior
Executive’s target performance bonus as in effect for 2015.

 

3.                                      ADMINISTRATION.

 

(a)           The Committee shall have exclusive authority to select Senior
Executives to participate in the Plan and to specify each such Senior
Executive’s Retention Bonus on Appendix A-1 or Appendix A-2, as applicable.  The
Administrator shall administer the Plan and shall have the power and discretion
to construe the terms of the Plan and perform such acts as it deems necessary or
appropriate to affect the purpose of the Plan.

 

(b)           The Administrator will not be liable for any action or
determination made by such Administrator with respect to the Plan or any
distribution paid under the Plan.  All expenses and liabilities that the
Administrator incurs in connection with the administration of this Plan will be
borne by the Company.  The Administrator will not be personally liable for any
action, determination or interpretation made in good faith with respect to this
Plan or any distribution paid hereunder, and the Administrator will be fully
indemnified and held harmless by the Company in respect of any such action,
determination or interpretation.

 

3

--------------------------------------------------------------------------------


 

4.                                      ELIGIBILITY.

 

Eligibility to participate in the Plan shall be limited to senior executive of
the Company selected by the Committee.  The Committee shall not be required to
select all executives of the Company or to treat similarly situated executives
similarly.

 

5.                                      AMOUNT OF RETENTION BONUS.

 

Each Senior Executive will be eligible to earn a retention bonus under the Plan
(the “Retention Bonus”).  The Retention Bonus will be a dollar amount, based on
a percentage of Salary and Target Bonus (subject to rounding), as provided in
Appendix A-1 or Appendix A-2, as applicable, and specified in such Senior
Executive’s Participation Agreement.

 

6.                                      PAYMENT OF RETENTION BONUS.

 

Except as otherwise provided in Section 7 hereof, if the conditions for payment
of any Retention Bonus set forth in this Plan are satisfied, the payment of such
Retention Bonus will occur as follows:

 

(a)           50% of a Senior Executive’s Retention Bonus will be payable, less
applicable withholdings and deductions, on the earlier of (i) a determination by
the Committee that it has terminated the process of considering and responding
to the Brookfield Offer and any related process to explore strategic
alternatives thereto in which the Committee may decide to engage (a “Process
Termination”)  and (ii) the Closing, if any (the “First Installment”).

 

(b)           The remaining 50% of a Senior Executive’s Retention Bonus will be
payable, less applicable withholdings and deductions, on the earlier of (i) the
date, if any, that is six months after a Process Termination and (ii) the date,
if any, that is six months after the Closing, if any (the “Second Installment”).

 

7.                                      FORFEITURE AND ACCELERATION OF RETENTION
BONUSES.

 

(a)           Except as provided in Section 7(b) of the Plan, a Senior Executive
must remain employed with the Company or one of its Affiliates through the
applicable Payment Date in order to receive the portion of his or her Retention
Bonus that is scheduled to be paid on such date.  Except as provided in
Section 7(b) of the Plan, if an Senior Executive is not employed with the
Company or one of its Affiliates through the applicable Payment Date, he or she
will not be entitled to receive the portion of his or her Retention Bonus
payable on such Payment Date.

 

(b)           Notwithstanding the foregoing, if a Senior Executive’s employment
is terminated (x) by the Company without Cause, (y) by the Senior Executive for
Good Reason, or (z) due to the Senior Executive’s death or Disability:

 

(i)            and such termination occurs prior to the Payment Date of the
First Installment, payment of the Senior Executive’s First Installment and
Second Installment will be made on the Payment Date on which the First
Installment is paid to other Senior Executives under Section 6 (but in no event
later than 2 months after the end of the year in which such termination occurs);
and

 

(ii)           and such termination occurs after the Payment Date of the First
Installment but before the Payment Date of the Second Installment, payment of
the Senior Executive’s Second Installment will be made at the time of such
termination of the Senior Executive’s employment.

 

4

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, if the Committee determines that a
Senior Executive has violated the confidentiality provisions of Section 14 of
the Plan, the Committee, in its sole discretion, may cause to be forfeited some
or all of any portion of such Senior Executive’s Retention Bonus that has not
yet been paid under the Plan.

 

8.                                      AMENDMENT OR TERMINATION OF THE PLAN.

 

The Plan will remain in effect until January 29, 2017 and, subject to the
approval of the Committee, will be renewed for successive one year periods
thereafter; provided, however, that the Administrator, on behalf of the Company,
reserves the right to amend or terminate the Plan at any time.  Any Plan
amendment or termination will be made in writing and approved by the
Administrator.  However, neither the Company nor the Administrator may, without
an Senior Executive’s written consent, amend or terminate the Plan in any way
that (a) prevents such Senior Executive from becoming eligible for his or her
Retention Bonus under the Plan, (b) reduces the amount of the Retention Bonus
payable, or potentially payable, to such Senior Executive under the terms of the
Plan or (c) eliminates, denies or delays payment of any amount of an Senior
Executive’s Retention Bonus which is payable to the Senior Executive pursuant to
the terms and conditions of this Plan.

 

9.                                      ADDITIONAL ELIGIBLE PARTICIPANTS

 

The Committee may designate additional executives of the Company as Senior
Executives and specify Retention Bonuses with respect thereto on Appendix A-1 or
Appendix A-2, as applicable.

 

10.                               ASSUMPTION BY SUCCESSOR.

 

Any successor to, or acquirer of, all or substantially all of the Company’s
business and/or assets (whether direct or indirect and whether by purchase,
merger, consolidation, exchange or otherwise), including any Acquiring Entity,
will assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan in the same manner and to the same extent as the
Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Plan, the term “Company” will include
any successor to the Company’s business and/or assets which become bound by the
terms of this Plan by operation of law, or otherwise, including any Acquiring
Entity.

 

11.                               RIGHTS UNDER THE PLAN.

 

This Plan is intended to benefit, and its terms may be enforced by, a Senior
Executive and his or her respective heirs, representatives, successors and
assigns, and will be binding on all successors and assigns of the Company,
including any Acquiring Entity.  This Section 11 will survive the consummation
of the transactions contemplated by a Merger Agreement.  Except as otherwise
specified in a Senior Executive’s Participation Agreement, a Senior Executive’s
Retention Bonus will not be offset by or reduce, any other payment or benefit
payable to such Senior Executive by the Company or any of its Affiliates. 
Notwithstanding the foregoing, (i) any Retention Bonus paid to the Company’s 
President and Chief Executive Officer (the “CEO”) under this Plan will be in
lieu of the cash severance payment that would be due to the CEO under
Section 6.1(b) of the Employment Agreement dated November 14, 2011 between the
CEO and the Company, as it may be amended (the “CEO Employment Agreement”) in
respect of the same transaction or circumstances that resulted in the payment of
the Retention Bonus hereunder, and (ii) the CEO’s Participation Agreement will
contain an acknowledgement of the foregoing and a waiver of the cash severance
payment under Section 6.1(b) of the CEO Employment Agreement in respect of the
same transaction or circumstance with respect to which the CEO has received a
Retention Bonus hereunder.

 

5

--------------------------------------------------------------------------------


 

12.                               NO GUARANTEE OF FUTURE SERVICE.

 

Participation in the Plan will not provide any guarantee or promise of continued
service of the Senior Executive with the Company or any of its Affiliates, and
the Company and such Affiliates retain the right to terminate the employment of
any Senior Executive at any time, with or without Cause, for any reason or no
reason.

 

13.                               TAXES.

 

(a)           The Company and all applicable Affiliates will withhold from any
payments under the Plan any amount required to satisfy any applicable income,
employment and other tax withholding obligations.

 

(b)           The Company reserves the right to amend the Plan and to take such
reasonable actions which are necessary, appropriate, or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to an Senior Executive under Section 409A, provided that such amendment or
action may not materially reduce the benefits provided or to be provided to the
Senior Executive under the Plan.  In no event will the Company or any of its
Affiliates reimburse the Senior Executive for any taxes that may be imposed on
him or her as a result of Section 409A.  For purposes of Section 409A of the
Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that an Senior Executive may be
eligible to receive under this Plan and an applicable Participation Agreement
shall be treated as a separate and distinct payment.

 

14.                               CONFIDENTIALITY.

 

As a condition to his or her participation in the Plan, each Senior Executive
acknowledges and agrees that, except to the extent required to be disclosed
under applicable law, such participation and the terms and conditions of the
Plan, including the amount of his or her Retention Bonus, and any and all
actions by the Company, the Committee and the Administrator in accordance with
the Plan, are strictly confidential and shall not be disclosed or published in
any manner other than to his or her counsel, tax advisor or immediate family.

 

15.                               FUNDING.

 

No provision of the Plan will require the Company or any of its Affiliates, for
the purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor will the Company or any of its Affiliates
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for such
purposes.  Nothing contained in this Plan and no action taken pursuant to the
provisions of a Participation Agreement will create or be construed to create a
trust of any kind.  No property that may be acquired or invested by the Company
or any of its Affiliates in connection with the Plan will be deemed a security
for the obligations to the Senior Executives hereunder, but will be, and
continue for all purposes to be, part of the general funds of the Company or any
applicable Affiliate.  Senior Executives will have no rights under the Plan
other than as unsecured general creditors of the Company (and any applicable
Affiliates).

 

16.                               BONUS PROGRAM.

 

This Plan is intended to be a “bonus program” as defined under U.S. Department
of Labor regulation 2510.3-2(c) and will be construed and administered in
accordance with such intention.

 

6

--------------------------------------------------------------------------------


 

17.                               NONASSIGNABILITY.

 

To the maximum extent permitted by law, a Senior Executive’s right or benefits
under this Plan will not be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same will be void.  No
right or benefit hereunder will in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.

 

18.                               CHOICE OF LAW.

 

All questions concerning the construction, validation and interpretation of the
Plan will be governed by the laws of the State of New York without regard to its
conflict of laws provisions.

 

19.                               HEADINGS.

 

The headings in the Plan are inserted for convenience only and will not be
deemed to constitute a part hereof nor to affect the meaning thereof.

 

20.                               ENTIRE AGREEMENT.

 

This Plan and the corresponding Participation Agreement for each Senior
Executive constitutes the entire understanding and agreement with respect to the
subject matter contained herein and, after giving effect to such supersession,
there are no agreements, understandings, restrictions, representations or
warranties with respect to the subject matter hereof among any Senior Executive
and the Company and its Affiliates other than those as set forth or provided for
herein.

 

7

--------------------------------------------------------------------------------


 

Dated:  January 29, 2016

 

APPENDIX A-1

 

Senior Executives who are Named Executive Officers

 

The following Senior Executives who are Named Executive Officers of the Company
shall be entitled to receive the following Retention Bonuses subject to the
terms and conditions of the Plan:

 

Senior Executive

 

Retention Percentage

 

Retention Bonus

 

Andrew Silberfein

 

200

%

$

3,000,000

 

Brian Harper

 

156

%

$

1,400,000

 

John Wain

 

100

%

$

700,000

 

Susan Elman

 

100

%

$

600,000

 

 

--------------------------------------------------------------------------------